Case 3:18-cv-02494-WQH-MSB Document 111 Filed 01/24/20 PageID.2879 Page 1 of 4


         Jason M. Leviton (pro hac vice)
         Joel A. Fleming (CA Bar No. 281264)
    1    Jacob A. Walker (CA Bar No. 271217)
    2    Lauren Godles Milgroom (pro hac vice)
         Amanda R. Crawford (pro hac vice)
    3    BLOCK & LEVITON LLP
    4    260 Franklin Street, Suite 1860
         Boston, MA 02110
    5    (t) (617) 398-5600
    6    (f) (617) 507-6020
         jason@blockesq.com
    7    joel@blockesq.com
    8    jake@blockesq.com
         lauren@blockesq.com
    9    amanda@blockesq.com
   10    Attorneys for Plaintiff MabVax Therapeutics Holdings, Inc.
   11    [Additional counsel appear on signature page.]
   12
                              UNITED STATES DISTRICT COURT
   13                       SOUTHERN DISTRICT OF CALIFORNIA
   14
   15 MABVAX THERAPEUTICS                         Case No. 3:18-cv-02494-WQH-MSB
        HOLDINGS, INC.,
   16                                              PLAINTIFF’S EX PARTE
                    Plaintiff,                     APPLICATION TO STRIKE
   17                                              DEFENDANT SICHENZIA ROSS
             vs.                                   FERENCE LLP’S PORTION OF
   18                                              JOINT MOTION FOR
        SICHENZIA ROSS FERENCE LLP                 DETERMINATION OF
   19 (f/k/a SICHENZIA ROSS FERENCE                DISCOVERY DISPUTE
        KESNER LLP; f/k/a SICHENZIA
   20 ROSS FRIEDMAN FERENCE LLP),                  RE: MOTION BY DEFENDANT
      HARVEY KESNER, and DOES 1                    KESNER TO COMPEL
   21 through 10, inclusive,
                                                   RESPONSES TO KESNER’S
   22               Defendants.                    FIRST SET OF DISCOVERY
   23                                              REQUESTS TO PLAINTIFF

   24
                                                  Before: Honorable Magistrate Judge
   25                                                     Michael S. Berg
   26
                                                  Date: As determined by the Court.
   27                                             Trial Date: None Set.
   28
                                                                       3:18-cv-02494-WQH-MSB
Case 3:18-cv-02494-WQH-MSB Document 111 Filed 01/24/20 PageID.2880 Page 2 of 4




    1       I.   APPLICATION
    2            Plaintiff MabVax Therapeutics Holdings, Inc. moves to strike Defendant
    3 Sichenzia Ross Ference LLP (“SRF”)’s portion of the Joint Motion For Determination
    4 of Discovery Dispute filed at ECF No. 110 (the “Joint Motion” and “SRF’s Portion”).
    5   II.      EX PARTE RELIEF IS JUSTIFIED
    6            Ex parte relief is justified because the Joint Motion will be heard before the
    7 Court could hear a motion seeking this relief on a regular briefing schedule.
    8 III.       ARGUMENT
    9            As set forth in the accompanying Declaration of Joel Fleming (“Fleming Dec.”),
   10 Kesner served MabVax with his portion of the Joint Motion on January 15, 2020 and a

   11 revised version of the Joint Motion on January 16, 2020.1 The motion related solely to
   12 MabVax’s responses to Kesner’s first set of discovery requests to MabVax.2
   13            MabVax sent its portion of the Joint Motion to Kesner on January 22, 2020 and
   14 authorized Kesner to file the Joint Motion. About fifty minutes after MabVax served
   15 its portion, SRF sent a revised version of the Joint Motion, adding the SRF Portion.
   16 Twelve minutes later—before MabVax could object or respond—Kesner filed the
   17 Joint Motion, including the SRF Portion, without seeking or obtaining MabVax’s

   18 renewed authorization to file the Joint Motion with the SRF Portion. MabVax
   19 responded to Defendants shortly thereafter, providing email evidence disproving
   20 SRF’s assertions in the SRF Portion and asked Defendants to file a revised version of
   21 the Joint Motion to correct these errors. Defendants refused.
   22            The SRF Portion should be stricken for three reasons.
   23            First, Civil Chambers Rule IV(E)(3)-(4) provides that a joint motion should
   24
   25
        1
            As explained in MabVax’s portion of the Joint Motion, Kesner violated Chambers
   26 Rule IV(F) through his untimely service of his portion of the Joint Motion. Id. at 7.
        2
   27   SRF and Kesner (collectively, “Defendants”) inexplicably decided to issue separate,
      overlapping discovery requests at different times, which has led to inefficiencies in
   28 the discovery process. See id. at 8, n.5.
                                                    1                        3:18-cv-02494-WQH-MSB
                                PLAINTIFF’S EX PARTE APPLICATION TO STRIKE
Case 3:18-cv-02494-WQH-MSB Document 111 Filed 01/24/20 PageID.2881 Page 3 of 4




    1 include statements by the “propounding party” and the “responding party.” SRF was
    2 neither.The Civil Chamber Rules do not contemplate a roving amicus role for
    3 uninvolved parties.
    4           Second, the Civil Chambers Rules require that the responding party have five
    5 business days to respond and do not provide for reply briefs.3 Here, Kesner filed the
    6 Joint Motion less than fifteen minutes after SRF provided the SRF Portion, without
    7 authorization from MabVax. As a result, MabVax was unable to respond to SRF’s
    8 misleading recitation of the parties’ meet-and-confer discussions.
    9           Finally, the SRF Portion relies on two premises that are demonstrably false, to
   10 which MabVax had no opportunity to respond.

   11           In the second paragraph, SRF asserts that MabVax’s substantial production of
   12 “documents previously produced by MabVax to the SEC [was] not in response to
   13 requests for documents supporting the claims as requested by defendants.” Nonsense.
   14 SRF’s Demand For Production No. 43 expressly requested “[a]ll Documents
   15 produced by You to the SEC as part of or in connection with the SEC's investigation
   16 of MabVax…” See Fleming Dec., Ex. A. Moreover, most (albeit not all) of the
   17 documents supporting MabVax’s claims are included in the SEC production.

   18           In the final paragraph, SRF asserts (again, without a supporting declaration as
   19 to its veracity) that SRF agreed to MabVax’s ESI search terms. That assertion is also
   20 untrue. On December 31, 2019, following a meet and confer phone call with
   21 Defendants the previous day, MabVax emailed SRF asking it to “please confirm”
   22 whether it would accept MabVax’s proposed search terms. But SRF never responded
   23 before the Joint Motion was filed. See Fleming Dec., Ex. B.
   24           The Court should strike the SRF Portion from the Joint Motion.
   25 Dated: January 24, 2020                   BLOCK & LEVITON LLP
   26
                                                By: /s/ Joel A. Fleming

   27
        3
   28       Civil Chambers Rule IV(F).
                                                   2                         3:18-cv-02494-WQH-MSB
                                PLAINTIFF’S EX PARTE APPLICATION TO STRIKE
Case 3:18-cv-02494-WQH-MSB Document 111 Filed 01/24/20 PageID.2882 Page 4 of 4




    1
                                                 Jason M. Leviton (pro hac vice)
                                                 Joel A. Fleming (CA Bar No. 281264)
    2                                            Jacob A. Walker (CA Bar No. 271217)
    3                                            Lauren Godles Milgroom (pro hac vice)
                                                 Amanda Crawford (pro hac vice)
    4                                            260 Franklin Street, Suite 1860
    5                                            Boston, MA 02110
                                                 (t) (617) 398-5600
    6                                            (f) (617) 507-6020
    7                                            jason@blockesq.com
                                                 joel@blockesq.com
    8                                            jake@blockesq.com
    9                                            lauren@blockesq.com
                                                 amanda@blockesq.com
   10

   11                                            Attorneys for Plaintiff MabVax
                                                 Therapeutics Holdings, Inc.
   12
   13
   14
   15
   16
   17

   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             3                         3:18-cv-02494-WQH-MSB
                          PLAINTIFF’S EX PARTE APPLICATION TO STRIKE
